Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 1 of 18

 

Transcript of the Testimony of
Noah T. Blanchard
Date taken: June 4, 2018

John W. Stone Oil Distributor, L.L.C., et al v. Penn
Maritime, Inc., et al

pu cae an Cea

All electronic deposition & exhibit files
are available at <<<www.psrdocs.com>>>.
Please call or e-mail reporters@psrdocs.com if you need a
Username and Password.

WEA eR Te ROLE TCE ee ee MR TT oo

Professional Shorthand Reporters, Inc.
Phone:504-529-5255
Fax:504-529-5257
Email:reporters@psrdocs.com E
Internet: http://www.psrdocs.com

 
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 2 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Mees ENR re re

Page 41

THE WITNESS: 4
More detailed discussions about the
operation prior to getting underway.
EXAMINATION BY MR. HARRIS:
Q. Okay. And what do you mean by "more

detailed discussions"?

A. Making sure that
the way that something is
discuss thoroughly before.

Q. Okay. Any other
haven't talked about?

MR. LeBLANC:

Object to form.

THE WITNESS:

Not that I can think of right now.

EXAMINATION BY MR. HARRIS:

ee

everybody agrees with

going to be done and

Saeraeae

precautions that we :

Re

men

Q. So let's talk about the extra q

precautions that you and the vessel that you :

were manning, the LUCIA, took on January the

14th-15th before making this turn. You had L

extra people in the wheelhouse?

A. Yes.

Q Who was that?

A. That was Captain
Q

Why was he there?

SSE Ga a NG TS aS ae Sy SE

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

Walsh.

ES
EET ME eae eReTE:

1-800-536-5255
Www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 3 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

Page 42 |

1 A. He was there because high river stage
2 is important to take extra precautions and
3 having him the pilot and myself in the
4 wheelhouse to all discuss and to have extra :
5 eyes. Things happen quicker with high current.
6 Q. What role did he play during the time
7 this turn started and the time the turn
8 essentially ended or the casualty occurred which
9 was about an 18-minute-or-so period?
10 MR. LeBLANC:
11 Object to form.
12 EXAMINATION BY MR. HARRIS:
13 Q. What did he do?
14 A. He was the master so master -- Are you
15 asking what a master does --
16 Q. No.
17 A. -~- or just --
18 Q. I'm asking what he did during this
19 approximate 18-minute period as your extra eyes.
20 A. -Okay. He was part of the discussion
21 prior.
22 Q. Okay.
23 A. He gave his advice. Well, we all
24 agreed’ on-the same thing so there wasn't any -- |
25 there wasn't much discussion. It was the pilot
Professional Shorthand Reporters, Inc: ~ 1-800-536-5255

Offices in New Orleans and Baton.Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 4 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10
11
12
13
14
15
16
ri
18
19
20
21
22
23
24

25

 

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

reno

Page 43
gave a suggestion. The captain and I concurred

with his suggestion of how we were going to do

ss GC

the operation. The captain was assisting with
looking at distances off landmarks, and he was /
acting as an extra lookout and expert. .

Q. Did he ever inject himself and give you
any advice during the 18 minutes of this
topping-around procedure?

A. We agreed that we would follow the
pilot's direction, and the only advice I can
probably remember would be him saying you're
this far off or -- but he and I concurred with
the pilot's directions that were given.

Q. Who was actually conning the LUCIA

during this turn evolution?

once eee ee

A. I was at the helm taking directions

from the pilot supervised by the master of the

ee ee

vessel.

Q. When you say "directions from the

ss ee

pilot," what do you mean by that? .: - :
A. He was instructing me to rudder angles,
come ahead, astern, those types of -directions,
where to go.
Q. He testified that he was there to give

you local advice.

Rone oe re

Ree ee OL ee EEE ET EET REE PST AE EAA DS yA SA Pf SDD TIER FSCS ESA a SR VTS ce
1-800-536-5255
www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 5 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 52
1 pilots. You can have incredible inexperienced
2 helmsmen sailing ships in various water.
3 They're taking instructions from the pilot as to
4 rudder and engine commands.
5 Q. But that was not you in this instance.
6 You were a reasonably experienced chief mate;
7 correct?
8 A. But I was still taking directions on
9 what to do from the plan that we all had agreed
10 on.
11 Q. You were the one actually implementing
12 those directions; correct?
13 A. Yes. The pilot was telling me what to
14 do and I was the one executing the directions.
15 Q. But not on each and every command
16 though; correct?
17 MR. LeBLANC:
18 Object to the form. What are you
19 talking about? Are you talking --

20 EXAMINATION BY MR. HARRIS:

21 Q. When you were --
22 MR. LeBLANC:
23 -- about a specific command?

24 EXAMINATION BY MR. HARRIS:

25 Q. -- giving instructions --

 

So RSA BR a EA YEN MAE TR TA CRS RTS SBE OE RS SSS AG SS Se

Professional Shorthand Reporters, Inc. 1-800-536-5255

ae

ee

ee

FPR CRP ey Habe

mm

TMT ee

ee eee

g
cs

fe
g

me

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 6 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 58
1 that was a good spot.
2 EXAMINATION BY MR. HARRIS:
3 Q. So Captain Walsh, the pilot, and
4 yourself all said, oh, well, the yellow cleat
5 just ahead of the stern crane was the best spot
6 for this tug?
7 A. Starboard crane.
8 Q. I'm sorry. Starboard crane was the

9 best spot for this tug?

10 A. Correct.

11 Q. And why was that the best spot for the
12 tug?

13 A. It is a balance of being able to top us

14 around effectively but not putting the tug ina
15 too far forward dangerous position.

16 Q. Okay. And what does "too far forward"
7 mean? What do you mean by that?

18 A. If you have a tug on -- The further

19 forward on the bow you go, the larger risk of
20 damage between the tug and the barge because

21 there's a -- It's called a rake and it's the

22 flare out of the bow and once you start moving
23 ahead further and further, the risk of that.

24 And there's the other risk of -- It becomes more

25 and more difficult the further forward you put a

 

Se

sierra cacti

eres

ee

ee

sacs

eae

Nee eee NT LEM Taree RN DLR a Seed MER OM AS HEE MNT TMNT eT NTN ET ETE SR RINE tT OMEN ERGs Le Mod ER EOE =

Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 7 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 70
1 evidence.
2 You can answer.
3 THE WITNESS:
4 The deckhand that was getting the line

5 from the WILLIAM S, my deckhand, helped the :
6 WILLIAM S look with his flashlight to see how

7 much fendering they had below and instructed him
8 that it should be no issues.

9 EXAMINATION BY MR. HARRIS: .

10 Q. Okay.

11 A. And I don't know if he said no issues, :
12 but I know he said how much fendering below our
13 decks they had.

14 Q. Okay. So obviously you were aware that
15 he was concerned at that moment when he was 4
16 pushing against the dock that he thought he
17 might have a fendering issue; correct?

18 A. yes. E
19 Q. Because you sent the deckhand out there
20 to confirm that there was or was not a fendering
21 issue?
22 A. And there was -- After the deckhand

23 told him how much fendering he had below our :

 

24 decks, the WILLIAM S expressed no concern after :
x

25 that. :
Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 8 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 72
1 A. He -- He was -- It was requested by the
2 WILLIAM S' mate or captain. I believe it was :
3 asked over the radio, "What is my fendering
4 situation below?" I'm not sure of the
5 specifics. And the person that was right there, i

6 the best to look at it, was my AB, but it was i

7 asked and answered. :
8 Q. Okay. And there was a second fendering :
9 issue; correct? ;
10 A. Not -- I'm not aware of a second :

Se

11 fendering issue.

a
9
iz
ES

12 -Q. ° Didn't the WILLIAM S express concerns

 

13 about fendering while you were making the turn?
14 A. Yes. A third of the way through the
15 turn the WILLIAM S stated that they were not

16 able to push on a 90 or a hundred percent

17 because they were afraid of riding up. |
18 Q. And you then --
19 A. Sent --
20 Q. -- apparently had sent the deckhand --

21 you ordered the deckhand out to see if that was

22 a valid concern; correct? q
23 A. He was concerned that he had -- he :
24 didn't have as much fendering below the water E

25 line during the turn and that's why he wasn't

 

AFR SST SRSA SS SS SE ee ET Mae me ET RAT me en EE

Professional Shorthand Reporters, Inc. 1-800-536-5255
Offices in New Orleans and Baton Rouge ! www.psrdocs.com

4
4
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 9 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 73 :

1 for the first third of the turn pushing a

2 hundred percent.

3 Q. And my question to you is, you ordered

4 the deckhand to go check to see whether there

5 was adequate fender?

6 A. Second time. Correct.

7 Q. Okay.

8 A. And he knew what to look for because he

9 had already looked for it the first time.

10 Q. What was that deckhand's name?
11 A. Pete Gilrein.
12 Q. All right. Back to the beginning of

13 the turn. Okay? The evolution of the turn when

Meee

14 you're at the dock. Okay?
15 A. Okay. a
16 Q. I need to ask you some general

17 questions. :

SN SU Sa

 

18 A. And is there a good time to use the
19 restroom?
20 Q. Any time is a good time. Okay? i
2il A. Do you mind if I use the restroom?
22 Q. No, not a bit. :
23 A. I just didn't want to interrupt you 4
24 when you got into it.
25 Q. No. This is a very good time.
:

Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 10 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10
ame
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Bar OS NEON SAR CATE SS

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

Page 153

Q. Now, before we broke for lunch, I was
asking you about engine speeds and we
established that at one-third into the turn your
engine controls were at clutch ahead.

A. That is to the best of my. knowledge.

Q. All right. So I believe at one-third
of the turn you at that time were also notified
by the assist tug, WILLIAM S, that he was only

pushing at 40 percent?

A. At a third of the way through the turn

is when the WILLIAM S said they were not
pushing -- they were pushing 40 percent, not a
hundred percent like asked, and they were not
able to get on a 90-degree angle.

Q. Okay. I have a picture here, a
diagram.

A. It's right here, seven.

Q. Okay. And you've even marked it in

some fashion where it says "informed pushing
only 40%" and you've got an arrow. drawn to that.
Do you see that?

A. Yes.

Q. And is it fair to use that point where
you have an arrow as a third into your turn?

A. Yeah. But the arrow's just pointing to

PREV WEEE E LATE ae a ere ea aT Te PT RNA y Renee CURIS SCNT POTEET RE CAPE LT EE TY OLDS NADL CG RARE DPE OEE EO RO SLOP EEE NT PO APN EA ER

1-800-536-525

mee

nee

See

ee ee

SSE TAPE EEE

See

PT

www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 11 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 180
1 Q. And you're the only one with that :
2 walkie-talkie, right, that is, you and the
3 pilot?
4 A. Honestly, it was probably -- it could

5 have been somebody else to tell him to go to

6 channel 71. It was on 67. So that conversation
7 could have been any of us. I do not recall who
8 had that discussion. The chances that I was i

9 having the initial conversations with the tug

eee

10 are fairly high, but I'm not going to tell you

MTree eee

11 it was absolutely a hundred percent me the whole
12 time. I'll say that I was the one having the :

13 conversations. Once we left the dock, that was

Ee ee

14 me.
15 Q. Okay. Now, before midnight are you in

16 charge or is somebody else in charge?

17 A. The captain was on the bridge. The
18 captain's always in charge.
19 Q. Okay. So there's a discussion with the :

20 WILLIAM S to go to the starboard side; right?

Tea

21 A. Yes.

ie eR OCR

22 Q. And is there a discussion as to where

23 he's going to put his working line?

Se ea

 

24 A. Yes.
25 Q. And that's where it's going to be just ;
;
Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 12 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

 

 

Page 181

1 forward of the crane on the yellow bitt?

2 A. Yeah. Starboard side.

3 Q. Starboard side. And he does that?

4 A. Yes. And all commands are answered

5 back so this is where we're going to put you and

6 he would say, “Understood” or repeat back the

7 command.

8 Q. Okay. Everything good so far?

9 A. He asked for how much fendering he had
10 below. This is before -- You know, as the line
11 was getting put up before we officially started
12 him on hire, he asked what the fendering
13 situation was below his -- not his water line
14 but below our barge, and my deckhand assisted
15 him in saying how much he had. And that was all
16 done via the radio and my deckhand. I didn't
17 see what he was doing, but I heard it on the
18 radio.

19 Q. This was before any pushing started?
20 A. Absolutely.
21 Q. And the deckhand is Gilchrist?
22 A. Gilrein.
23 Q. Gill somebody?
24 A. Yeah. Gill somebody.
25 Q. How do you spell --
Professional Shorthand Reporters, Inc. | | | 1-800-536-5255

Offices in New Orleans and Baton Rouge www. psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 13 of 18

Noah T, Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Tee

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

Tee

Page 183 [

Q. Okay. How much fendering does he have
before he approached?
A. Before his line was secure but as he

approaches, so he's not touching -- he's
hovering or as he's approaching before the line
is made up, he asks about fendering, and my
deckhand Pete uses his flashlight and was able
to confirm to him how much fendering is below
our deck.

Q. And did you hear how much?

A. I recall -- To the best of my
knowledge, he said between one and a half and
two feet.

Q. Okay. So apparently. the WILLIAM § is
Satisfied and secures to the. cleat that we've
been talking about; right?

A. Correct.

Q. And then what happens?

A. We tell the WILLIAM S what the plan is,
that they're going to hold us to the dock while
we get our lines in. Then we're going to go up
towards the reference point -of the traffic light
on the opposing bank, wait till traffic clears,
have them push full on a 90 on a left wheel,

which means swinging to port, and go downbound

HERE COM eT eT lt MER eT eM EM eo Mer EN EM oe Se eR Ee Mee MOT MTR e ede MMOL aL EM Oe eee ee = 4
1-800-536-5255
www.psrdocs.com

RUM NEr Nesenoemm tee

Resse SSE a ANSEL

eee,

aT eace ame

Fee ee eT

LESS ANT NCR PES

ee
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 14 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

 

Page 184
1 towards the next dock. j
2 Q. Okay.
3 A. And when the pilot says we are clear to
4 start taking lines in, I tell the WILLIAM §S to
5 push at 75 percent straight on to the dock. :
6 Q. And does that happen?
7 A. Yes.
8 Q. Okay. Then what happens?
9 A. All lines are brought in.
10 Q. Okay. :
11 A. The pilot is conferring with traffic. :
12 Once it is clear, the pilot gives the clear to
13 get the vessel away from the dock. We have the
14 WILLIAM S go all stop and back us away from the
15 dock and the pilot, Al, directs me to the
16 location that he wants to wait for traffic to :
17 clear and where we're going to start our turn.
18 Q. Okay. So you proceed upriver a little
19 bit?
20 A. Yes.
21 Q. The WILLIAM S still has a working line
22 attached to the cleat that we've been talking
23 about --
24 A. Yes.
25 Q. -- that's a little over a hundred feet 4
Professional Shorthand Reporters, Inc. | 1-800-536-5255

Offices in New Orleans and Baton Rouge

www. psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 15 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

ee

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

Page 185 |

south of the bow of the CARIBBEAN?

A. Yes.

Q. Okay. And you wait alongside the east
bank?

A. Yes.

Q And then you're given the all clear?

A Via Al who is speaking with VTS.

Q. Then what happens?

A Al tells me to put the rudders hard to
port, to tell the assist tug to start our turn
and to go clutch ahead on both -- I'm missing a
step here. We've come -- We've come all stop.
We're waiting here and we have just a little bit

of sternway.

Q. Okay.

A. Then clutch ahead on both engines.

Q. Okay.

A. Full left rudder and then the command

to the assist tug is full ahead on a 90. He
repeats the order back to me --

Q. Okay.

A. -- affirming that he understood it.
We're watching as the turn starts. A third of
the way through the turn the WILLIAM §S gets on

the radio and informs us that he is unable to

EERE LAE OLS NET NIN EEN OPEC ET OY ULE Ne DONT UOT ME ETNA aE DUNE EER Te TERE oe ae AT EEN eee TT ee ee ee

1-800-536-5255
www. psrdocs.com

Te

i
ie
ie
FS

Cae
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 16 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

Page 186

push at a hundred percent. He's only giving us
40 percent and he's not holding a 90, not
staying on a 90. He expressed concern about
riding up.

Q. Hold that thought.

A. Yep.

Q. Okay. You're beginning your turn.

You're at clutch ahead full left rudder; right?

A. Yes.
Q. The tug is ordered full ahead at 90?
A. Yes.
Q. And then you say one-third into your

turn the tug says he's unable to push and he's
not at 90, not able to push at full ahead and
he's not at a 90-degree?

A. Correct.

Q. How much time has passed between you

going clutch ahead full left rudder and you give

the instruction -- Hold on. Let me --
A. I'm listening. I'm just --
Q. Let me get the reference point right.

And you give the instruction to the tug full
ahead at 90? I want to know how much time
elapses between full ahead 90 degrees and the

tug then comes back and says he's unable to push

ee on RT ee ee POR ANREP Toe AEH ATEN MRE eee oa a PLE EEE EN eRe

me

eR

ES AS AN SE

Mauser a

ss Ae GON TE CRRA

Ne

1-800-536-5255
www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 17 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Sere rate

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

Page 192

you ride up or not. It's not an issue." And
the deckhand during this whole evolution when he
started hearing this went over again with his
flashlight, looked at it, said, "You've got
plenty of rubber," called on the radio and gave
a thumbs up to the tugboat that he had plenty of
rubber and he was not riding up.

Q. How much time --

MR. HARRIS:

Hold that question right there, the one
immediately preceding that answer. Just hold
it.

EXAMINATION BY MR. HARRIS:

Q. How much time elapsed between the tug,
WILLIAM S, saying, "I've got a problem here.

I'm concerned" and you sent the deckhand out to
check it out?

A. I'm going to say around -- between 30
seconds and a minute before -- you know, when
the deckhand -- because the deckhand is doing
other things instead of standing by the tugboat.
He was told very quickly, you .know, immediately
to go look, but he can't just run. You know,
he's not standing by. He was doing -- looking

out for the turn and doing other duties. When

AGRE MURAD Iodine AER ne EE MUM eed SUES Ree HAL LEER TENET REET eT AREREO Lie ae eDe HET CASE eT ee OT ee eee

1-800-536-5255
www. psrdocs.com

ar

mr

ga TTL RCCL A NRT aN

Se

Ree ee

Retna
Case 2:17-cv-04942-BWA-MBN Document 72-5 Filed 11/01/18 Page 18 of 18

Noah T. Blanchard
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 349

1 REPORTER'S CERTIFICATE
2 This certification is valid only for a
transcript accompanied by my original signature E
3 and original required seal on this page. :
4 I, LYNN DeROCHE SIMMONS, Certified Court
Reporter in and for the State of Louisiana, as
5 the officer before whom this testimony was
taken, do hereby certify that NOAH T. BLANCHARD, 4
6 after having been first duly sworn by me upon
authority of R.S. 37:2554, did testify as
7 hereinbefore set forth in the foregoing 348
pages;
8 That this testimony was reported by me in
the stenotype reporting method, was prepared and
9 transcribed by me or under my personal direction
and supervision, and is a true and correct
10 transcript to the best of my ability and q
understanding; :
11 That the transcript has been prepared in
compliance with transcript format guidelines
12 required by statute or by rules of the board;
That I am informed about the complete
13 arrangement, financial or otherwise, with the
person or entity making arrangements for
14 deposition services; that I have acted in
compliance with the prohibition on contractual
15 relationships as defined by Louisiana Code of
Civil Procedure Article 1434 and in rules and
16 advisory opinions of the board; that I have no
actual knowledge of any prohibited employment or
17 contractual relationship, direct or indirect, :
between a court reporting firm and any party :
18 litigant in this matter, nor is there any such
relationship between myself and a party litigant :
19 in this matter;
That I am not related to counsel or to the .
20 parties herein, nor am I otherwise interested in
the outcome of this matter.

obras i eaieosts a CCRT

SASL LAST ATA CRT

ee ee ee

 

 

21 :
22 E
23 ;
24 LYNN DeROCHE SIMMONS, CCR
Certified Court Reporter

25 State of Louisiana :
:

Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
